Citation Nr: 0427833	
Decision Date: 10/07/04    Archive Date: 10/12/04

DOCKET NO.  97-17 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a cardiovascular 
disability.

2.  Entitlement to an evaluation in excess of 30 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from February 1969 to 
August 1970.

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal from a March 1997 rating decision 
rendered by the Detroit, Michigan, Regional Office (RO) of 
the Department of Veterans Affairs (VA).  In December 2000, 
the Board remanded the case to the RO for further evidentiary 
development.  The RO has returned the case to the Board for 
further appellate consideration.


REMAND

Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) was signed into law in November 2000 and is 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West. 2002).  Regulations implementing the VCAA 
are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2003).  The VCAA and the implementing regulations are 
applicable to the present appeal.  

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  In addition, VA 
is required to inform the claimant that he should submit any 
pertinent evidence in his possession.

As a preliminary matter, the Board notes that, in February 
2001, the RO attempted to comply with the notification 
requirements of the VCAA.  However, the notification is 
defective because the RO did not inform the veteran of the 
evidence and information necessary to substantiate his 
claims, inform him of which portion of the evidence is to be 
provided by him and which part VA will attempt to obtain on 
his behalf, or specifically inform that he should submit any 
pertinent evidence in his possession.

In addition to the foregoing, it appears that pertinent VA 
treatment records are not presently associated with the 
claims folder.  In this regard, the Board notes that the 
veteran has submitted a list chronicling several years of VA 
treatment including participation in VA PTSD group therapy 
sessions.  However, clinical notes from these appointments 
are not of record.  On remand, the RO should ensure that all 
pertinent medical evidence, in particular VA treatment 
records, is associated with the claims folder.  

In light of these circumstances, this case is REMANDED to the 
RO via the Appeals Management Center in Washington, D.C., for 
the following action:

1.  The RO should send the veteran a 
letter that complies with the 
notification requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), to 
include notice that he should submit any 
pertinent evidence in his possession and 
provide the names and addresses of all 
medical care providers, both VA and 
private, who treated the veteran for his 
PTSD and claimed cardiovascular disorder 
since December 2001.  

2.  The RO should attempt to obtain any 
pertinent evidence identified but not 
provided by the veteran.  In any event, 
the RO should ensure that all pertinent 
VA medical records are associated with 
the claims folder.  If the RO is 
unsuccessful in obtaining any pertinent 
evidence identified by the veteran, the 
RO should so inform the veteran and his 
representative and request them to 
provide the outstanding evidence.

3.  When all indicated record development 
has been completed, the RO should arrange 
for the claims folder to be reviewed by a 
cardiologist.  The cardiologist should be 
requested to provide an opinion as to 
whether it is at least as likely as not 
that the veteran's current cardiovascular 
disability is etiologically related to 
his military service or was caused or 
chronically worsened by service-connected 
disability.  The rationale for the 
opinion must also be provided.

4.  The RO should then review the claims 
folder to ensure that all requested 
development has been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  

5.  The RO should also undertake any 
other development it determines to be 
warranted.

6.  Then, the RO should adjudicate the 
issues on appeal based on a de novo 
review of all of the pertinent evidence 
of record.  If the benefits sought on 
appeal are not granted to the veteran's 
satisfaction, the RO should issue a 
supplemental statement of the case and 
afford the veteran and his representative 
an appropriate opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C.A. §§ 5109B, 7112).




	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




